Citation Nr: 0625450	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a hearing loss 
and tinnitus, currently evaluated as 10 percent disabling, to 
include entitlement to separate evaluations.

2.  Entitlement to an initial disability rating for benign 
positional vertigo, as secondary to the service-connected 
disability of hearing loss with tinnitus, in excess of 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for benign positional vertigo, as 
secondary to the service-connected disability of hearing loss 
and tinnitus, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Level II hearing is present in the right ear, pursuant to 
a May 2003 VA audiometric examination.

2.  Level I hearing is present in the left ear, pursuant to a 
May 2003 VA audiometric examination.

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  Entitlement to a schedular rating in excess of 10 percent 
for bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for increased rating for 
hearing loss with tinnitus was received in February 2003.  In 
correspondence dated in April 2003, he was notified of the 
provisions of the VCAA as they pertain to the issue on 
appeal.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter substantially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
of the disposition of the claim, the veteran will be informed 
about other notice requirements beyond those cited for 
service connection claims.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Separate evaluations for hearing loss with tinnitus

The veteran was originally service-connected for hearing loss 
and assigned a 10 percent disability rating, effective from 
April 5, 1979.  The veteran filed a claim in June 1984 for an 
increased evaluation due to hearing loss, tinnitus, and 
dizziness; which was denied by the RO.  The veteran appealed 
the decision, which reduced his disability award to 0 
percent, effective July 1, 1985.  

In an April 1986 decision, the Board found that while the 
veteran's hearing loss, tinnitus, and dizziness were not 
individually compensable, when combined they constituted 
moderate chronic labyrinthitis and thus awarded the veteran a 
10 percent disability rating, pursuant to Diagnostic Code 
6204. 

The veteran filed the present claim in February 2003, for an 
increased rating, including separate evaluations of his 
hearing loss and tinnitus.  In a subsequent rating decision, 
the RO determined that since the veteran's hearing loss still 
did not meet the criteria for a compensable rating, they 
would continue a 10 percent disability rating based solely on 
the veteran's tinnitus, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).  In the January 2004 statement 
of the case, the RO declined to alter the 1986 Board decision 
which rated tinnitus and hearing loss together.  Based on 
recent Court decisions, the Board is of the opinion that the 
time is ripe to separate the ratings for a hearing loss and 
tinnitus.  

The Board observes that the 1986 Board decision was purposely 
crafted so that the veteran could receive a compensable 
disability rating.  Based on the veteran's medical evidence, 
and the applicable VA rating criteria regulations in effect 
at the time of the Board's decision, the veteran was not 
entitled to receive a compensable rating for hearing, 
tinnitus, or dizziness, individually.  For example, the old 
tinnitus regulations required that tinnitus manifest as a 
symptom of a head injury or some acoustic trauma; criteria 
which the evidence did not show.  

The Board finds that there is no prejudice to the veteran in 
now separately evaluating his claims for hearing loss and 
tinnitus.  The veteran has been in receipt of a 10 percent 
rating since April 5, 1979.  That rating, having been in 
effect for over 20 years, is protected.  38 C.F.R. § 3.951(b) 
(2005).  The Board's decision in this case does not reduce 
the veteran's award.  It merely parses out the two 
disabilities in an effort to ensure that the most appropriate 
rating criteria are applied in light of revisions to the 
schedule for rating disabilities in effect post-1986.  (See 
Diagnostic Code 6260, tinnitus no longer require evidence of 
head injury or some acoustic trauma etiology.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005)).  For the foregoing 
reasons the Board will evaluate the issues separately.

Hearing loss

In the present appeal, the veteran contends he should receive 
an increased disability rating for his hearing loss because 
it has worsened.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

The veteran submitted March 2002 treatment records from the 
Hartford Hospital which included audiogram results.  The 
results were not interpreted.  However, the audiologist 
indicated there was moderately severe rising to mild/moderate 
mixed hearing loss in the right ear, and a mild sensorineural 
hearing loss in the left ear.  Speech discrimination was 
noted to excellent at a level made to compensate for the loss 
in the right ear and at a normal level in the left ear.

In May 2003, the veteran underwent a VA audiology 
examination.  He reported constant tinnitus.  The examiner 
noted that the claims folder was not available for review.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
65
35
70
60
58
LEFT
20
25
25
40
28

Speech audiometry revealed a bilateral speech recognition 
ability of 96 percent.

Applying the above results to the Table VI chart, a puretone 
threshold average of 58 and a speech discrimination of 96 
percent, in the right ear, will result in level II hearing 
for that ear.  A puretone threshold average of 28 and a 
speech discrimination of 96 percent, in the left ear, will 
result in level I hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
"poorer" ear), a level II for the right ear, combined with 
a level I for the left ear, will result in a 0 percent 
compensation evaluation.  The testing revealed a moderate to 
severe conductive loss (with an exception of a mild loss at 
2000 hertz only) of the right ear and essentially a mild to 
moderate sensorineural hearing loss in the left ear.

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).
The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Thus, the Board finds 
that a compensable disability rating pursuant to Diagnostic 
Code 6100 is not warranted.

The Board has considered whether an extraschedular rating 
would be appropriate in this case.  However, the evidence 
does not show that the veteran's sensorineural hearing loss 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).

Tinnitus

Inasmuch as the evidence establishes a noncompensable 
sensorineural hearing loss in both ears, it is reasonable to 
conclude that the 10 percent rating previously assigned for 
the combined hearing loss/tinnitus was actually assigned to 
compensate for the bilateral tinnitus.  The question now 
becomes whether the veteran is entitled to a higher rating 
for bilateral tinnitus.  

Resolution of this issue is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Recently, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005) as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005) was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to adjudicate these claims 
consistent with VA's longstanding interpretation that a 
single 10-percent disability rating is the maximum rating 
available under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) 
, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) in 
effect prior to June 2003 precludes an evaluation in excess 
of a single 10-percent for tinnitus.  Therefore, a claim for 
an increased evaluation for tinnitus, by means of separate 10 
percent ratings for each ear, must be denied under both the 
new and old versions of the regulation.  This determination 
is based on the law, and not the facts of the case.


ORDER

A compensable evaluation for hearing loss is denied.

An increased evaluation for tinnitus, currently evaluated as 
10 percent disabling, is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A rating action in July 2003 granted service connection for 
benign positional vertigo, secondary to service connected 
hearing loss and tinnitus.  A 10 percent rating was assigned.  
The veteran disagreed with the 10 percent rating.  He was 
provided with a statement of the case that outlined the 
criteria necessary for a higher rating, but he was never 
informed by letter of the evidence that he could submit to 
support his claim.  The Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA will notify the veteran of the 
evidence necessary to substantiate a claim, and will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 

Furthermore, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the foregoing, the issue of an increased rating 
for benign positional vertigo is remanded for the following 
action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
given a reasonable time to respond.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


